Citation Nr: 0841117	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  93-14 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a total rating based on individual 
unemployability (TDIU).

2.  Entitlement to an extra-schedular evaluation for 
residuals of a low back injury for the period after October 
18, 1994.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from April 1980 to April 
1983 and from October 1984 to October 1987.

This case has a complex procedural history.  This case 
initially came before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which reduced the disability rating for the 
veteran's service-connected low back disability (chronic 
mechanical low back pain) from 10 percent to zero percent, 
effective June 1, 1990.  In a May 1990 rating decision, 
however, the RO restored the 10 percent rating for the entire 
period.  The veteran, however, appealed those decisions by 
requesting a disability rating higher than 10 percent for his 
low back disability.  

In April 1995, the Board remanded the case for additional 
evidentiary development.  Following that development, the 
Board issued a decision in October 1998 in which it denied 
the veteran's claim, thereby continuing the 10 percent rating 
for his low back disability, which it characterized as 
residuals of a low back injury involving disc disease at L5-
S1.  The veteran appealed that decision to the U.S. Court of 
Appeals for Veterans Claims (Court).

In an April 1999 order, granting a joint motion, the Court 
vacated the Board's decision and remanded the case to the 
Board for further development and readjudication in 
compliance with directives specified.  Those directives 
specified that the Board should properly consider whether a 
higher disability rating is warranted under the provisions of 
38 C.F.R. § 4.40 and § 4.45, as outlined in DeLuca v. Brown, 
8 Vet. App. 202, 204-08 (1995) - which may require that the 
veteran be afforded an additional VA examination - and that 
the Board also consider whether the veteran is entitled to an 
extra-schedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b)(1).  

To comply with the Court's order, the Board in turn remanded 
the case in December 1999 with instructions that the veteran 
be scheduled for a VA examination and to obtain any 
outstanding VA treatment records.  Then, in an April 2002 
decision, the Board granted a 60 percent schedular rating for 
the veteran's low back disability.  In June 2002, the RO 
effectuated that decision by granting the 60 percent rating 
effective from October 23, 1998.  

In addition to granting a 60 percent schedular rating, the 
Board in April 2002 also remanded the issue of whether an 
even higher rating was appropriate on an extra-schedular 
basis.  The Board's remand included the following 
instructions: (i) that the veteran provide his employment 
history, (ii) that the RO obtain any outstanding evidence 
pertaining to his claim for vocational rehabilitation, (iii) 
that the veteran be scheduled for both orthopedic and 
neurological examinations to determine his ability to work in 
light of his low back disability, (iv) that the RO determine 
whether the case should be referred to the Director of 
Compensation and Pension Services for consideration of an 
extra-schedular evaluation, and (v) that the RO adjudicate 
the claim of entitlement to a TDIU.    

In a September 2006 decision, the Board denied an extra-
schedular evaluation for the veteran's low back disability 
for the period prior to October 18, 2004.  With respect to 
the issue of an extra-schedular evaluation after that date, 
the Board remanded the issue with instructions that it be 
referred to the Director of Compensation and Pension 
Services, since this was the date the veteran had stopped 
working.  The RO was also to adjudicate the claim of 
entitlement to a TDIU.  

In an October 2007 determination, the Director of 
Compensation and Pension Service (Director) found that an 
extra-schedular evaluation for the veteran's low back 
disability after October 18, 1994, was not in order.  The 
Director also commented that the veteran's low back 
disability did not even meet the criteria for a 60 percent 
schedular rating.  

The case has since been transferred to the Board and his now 
ready for appellate review.  The Board notes that the only 
issues on appeal at this time are those listed on the first 
page - i.e., entitlement to an extra-schedular evaluation for 
residuals of a low back injury for the period after October 
18, 1994, and entitlement to a TDIU.  It is worth mentioning 
that recently, in June 2008, the RO, on its own initiative, 
reduced the veteran's disability rating for his low back 
disability from 60 percent to 10 percent, effective October 
1, 2008.  But since neither the veteran nor his 
representative has filed a notice of disagreement concerning 
that reduction, this issue is not on appeal at this time.  


FINDINGS OF FACT

1.  The veteran's compensable service-connected disabilities 
include his low back injury with disc disease at L5-S1, rated 
as 60 percent disabling from October 1989 to September 2008, 
but then reduced to 10 percent from October 1, 2008; and his 
torticollis, rated as 10 percent disabling from October 1987.  

2.  The veteran has been unemployed since October 18, 1994, 
has a General Educational Development (GED), and has worked 
primarily as an automobile mechanic and security guard.  

3.  Prior to June 28, 2007, the evidence indicates that the 
veteran was able to secure and maintain gainful employment in 
spite of his service-connected disabilities, and that his low 
back disability did not cause marked interference with 
employment or require frequent periods of hospitalization.  

4.  A physical examination performed on June 28, 2007, 
however, indicates that the veteran's low back pain rendered 
him unemployable as of that date.  


CONCLUSIONS OF LAW

1.  The criteria for a total  rating based on individual 
unemployability were met as of June 28, 2007.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, 4.19 (2008).

2.  The criteria for an extra-schedular evaluation for 
residuals of a low back injury for the period after October 
18, 1994, have not been met.  38 C.F.R. § 3.321(b)(1) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review as required by the Veterans Claims Assistance Act of 
2000 (VCAA).  The Board will then address the claims on their 
merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision. 

I.  The Duties to Notify and Assist

As provided by the VCAA, VA has duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim -such as in 
a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors are presumed prejudicial unless VA rebuts 
this presumption by showing the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Also, obviously, 
if a claim is being granted that, too, would render any 
notice error nonprejudicial.

In this case, letters satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) were sent 
to the veteran in May 2005, March 2006, and August 2008.  
These letters informed him of the evidence required to 
substantiate his claims and of his and VA's respective 
responsibilities in obtaining supporting evidence.  The March 
2006 letter also notified him of the requirements set forth 
in Dingess, supra.

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical records the veteran and his representative 
identified, including pertinent VA private treatment records.  
In addition, the veteran was examined for VA compensation 
purposes on numerous occasions, in which several VA 
physicians discussed whether his service-connected 
disabilities rendered him unable to secure or maintain 
gainful employment.  These examination reports also address 
the issue as to whether the veteran's low back disability has 
markedly interfered with his ability to work.   These 
examination reports are therefore adequate for rating 
purposes with respect to both claims.  38 C.F.R. § 4.2; see 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, the 
Board finds that no further development is needed to meet the 
requirements of the VCAA or the Court.

II.  TDIU

The veteran is seeking a TDIU on the basis that he is unable 
to work because of his service-connected low back disability.  
In October 1996, the RO denied the veteran's claim for a 
TDIU.  Since he did not appeal that decision, it became final 
and binding on him based on the evidence then of record.  See 
38 U.S.C.A.              § 7105(c); 38 C.F.R. § 20.1103 
(2008).  Since that final decision, however, evidence has 
been submitted which reasonable raises a new claim of 
entitlement to service connection for a TDIU.  For the 
reasons set forth below, the Board finds that the evidence 
supports the veteran's claim for a TDIU.  However, a TDIU is 
only warranted in this case from June 28, 2007.  

The veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Consideration may be given to his level of 
education, special training, and previous work experience in 
making this determination, but not to his age 
or the impairment caused by any nonservice-connected 
disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities, provided there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  38 C.F.R. § 4.16(a).

However, even if the ratings for a veteran's disabilities 
fail to meet the first two objective bases upon which a 
permanent and total disability rating for compensation 
purposes may be established, the veteran's disabilities may 
be considered under subjective criteria.  If the veteran is 
unemployable by reason of his disabilities, 
occupational background, and other related factors, an 
extraschedular total rating may also be assigned on the basis 
of a showing of unemployability, alone.  See 38 C.F.R. 
§ 4.16(b).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
also discussed the meaning of "substantially gainful 
employment."  In this context, it noted the following 
standard announced by the United States Federal Court of 
Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

That said, to receive a TDIU, the veteran's service-connected 
disabilities, alone, must be sufficiently severe to cause 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).

In this case, the veteran's only service-connected 
disabilities include his low back disability and torticollis.  
His low back disability was assigned a 60 percent rating from 
October 1989 until September 2008, but was recently reduced 
by the RO to 10 percent as of October 1, 2008.  His 
torticollis has been rated at the 10 percent level since 
October 1987.  So his combined disability rating was 60 
percent from October 23, 1989, until September 31, 2008, and 
then reduced to 20 percent from October 1, 2008.  See 38 
C.F.R. § 4.25 (the combined ratings table).  Therefore, he 
has never met the threshold minimum rating requirements of 
§ 4.16(a) for a TDIU.

Nevertheless, the veteran does meet the requirements for a 
TDIU on an 
extra-schedular basis, as the evidence shows that his 
service-connected low back disability, when considered in 
light of his education and occupational experience, has 
rendered him incapable of obtaining or retaining 
substantially gainful employment from June 28, 2007.  
See 38 C.F.R. § 4.16(b).  Thus, a TDIU is warranted but only 
from June 28, 2007.

Prior to June 28, 2007, however, there is no basis to assign 
a TDIU on an extra-schedular basis.  The record shows that 
the veteran has been unemployed since October 18, 1994, and 
that he has worked primarily as an automobile mechanic and 
security guard.  Although he claims that his he was forced to 
stop working in October 1994 because of his low back 
disability, the medical evidence does not support his 
assertion.  

The evidence in support of his claim includes a Vocational 
Rehabilitation assessment report dated February 1995, in 
which the counseling psychologist noted that the veteran has 
a serious employment handicap because of his pattern of an 
unstable work history and maladaptive behavior expressed by 
an inability to achieve financial support.  The psychologist 
then added that, unfortunately, the combination of the 
medication for the veteran's back pain along with the 
unmedicated pain caused him to be unable to attempt training 
or employment.  

The veteran was examined for VA compensation purposes in 
December 1995, just five months after the Vocational 
Rehabilitation assessment.  A physical examination at that 
time revealed no limitation of motion, with forward flexion 
of 90 degrees, and lateral bending of 30 degrees to the right 
and 40 degrees to the left.  (See Schedule for Rating 
Disabilities effective September 26, 2003, Plate V, listing 
normal ranges of motion of the thoracolumbar spine for VA 
purposes to be 90 degrees of flexion, 30 degrees of 
extension, 30 degrees of lateral flexion, and 30 degrees of 
rotation.)  Also, no significant neurological findings were 
shown, as straight leg raising was negative at 90 degrees.  
The examining physician noted that the veteran moved slowly 
but without any difficulty.  X-rays revealed disc space 
narrowing at L5-S1.  The examiner concluded that the veteran 
had a lot of non-physiologic symptoms.  The examiner also 
found it unacceptable that the veteran was on Percocet, 
emphasizing that he should not be on any kind of narcotic.  
The examiner concluded that, pending proof of disease by an 
MRI, he would consider the veteran status quo.   

In "Statements of Patient's Treatment," it was noted from 
the Chief of Medical Administrative Services at a VA Medical 
Center that the veteran experienced several periods in which 
he was unable to work between October 1994 and August 1997 
because of his low back pain.  Specifically, it was indicated 
that the veteran was unable to work from October 18, 1994, 
until December 18, 1994, which was later extended to February 
1, 1995; from January 10, 1995, until April 9, 1995; from 
July 3, 1995, until October 1, 1995; from February 1, 1996, 
until August 2, 1996; from August 2, 1996, until February 1, 
1997.  Also, a January 1997 report indicates there appeared 
to be a worsening overall inasmuch as narcotic analgesics 
were not providing much pain relief, and that the veteran 
remained unable to work for an additional six months.  Two 
later reports also note that the veteran was unable to work 
from August 21, 1997, until February 20, 1998, which was 
later extended to August 17, 1998.  

At a VA examination in June 2000, however, no significant 
objective findings were reported concerning his low back 
disability.  Range-of-motion testing revealed flexion of 65 
degrees actively and 78 degrees passively, extension of 40 
degrees actively and 11 degrees passively, right and left 
lateral flexion of 30 degrees both actively and passively.  
Thus, the veteran's lumbar spine demonstrated only a slight 
loss of flexion and extension.  The examiner also found no 
objective evidence of any pain, fatigue, weakness, or lack of 
endurance with motion.  In addition, no neurological findings 
were reported, as motor strength was 5/5 in both lower 
extremities, sensory examination was normal, ankle and knee 
jerks were 2+ and equal, and straight leg raising was 
negative bilaterally.  In the diagnosis section, the VA 
examiner specifically noted there was no evidence of any 
lumbar radiculopathy or a herniated lumbar disc.  The 
examiner offered no opinion concerning the effect this 
disability had on the veteran's ability to work. 

This issue of employability, however, was addressed during a 
VA examination in September 2002.  At that time, the examiner 
reviewed the claims file and examined the veteran before 
concluding that his disabilities had absolutely no effect on 
his ability to work.  Following a physical examination, the 
examiner commented that both the veteran's neck and lumbar 
spine demonstrated 100% normal, pain-free motion.  In 
addition, no neurological abnormalities were noted in any 
segment of his spine.  The examiner concluded that the 
veteran's complaints of neck and mid-back pain were not 
substantiated by his physical examination or X-rays.  The 
examiner explained that, "[g]iven his normal physical 
examination and x-rays today, without any muscle wasting or 
reflex changes, [the veteran] has no significant disabling 
pain in the cervical or thoracic spine either presently nor 
on an episodic basis."  The examiner then opined that "the 
narrowing of the L5-S1 interspace could be associated with 
intermittent periods of low back pain with associated limited 
abilities to lift, stand, and walk.  However, any 
exacerbations of his pain would be short-lived and would not 
be expected to be disabling for any more than a few days."  
The examiner concluded that the veteran's "lumbar spine 
condition either by itself or in combination with his 
previously noted torticollis would have no effect limiting 
his ability to do average employment in a civilian 
occupation."  

VA outpatient treatment records dated from 2000 to 2006 show 
continued treatment for low back pain and extensive use of 
narcotics to treat the pain.  Indeed, a May 2005 report notes 
that the veteran was "narcotic dependent."  However, none 
of these records includes a medical opinion concerning the 
veteran's ability to work in light of his service-connected 
neck and back disabilities.  The Board also notes that no 
other medical evidence was submitted until the veteran was 
afforded another VA examination on June 28, 2007.  

In light of the foregoing, the Board finds that the veteran 
did not meet the requirements for a TDIU on an extra-
schedular basis prior to June 28, 2007.  The evidence in 
support of the claim includes the Vocational Rehabilitation 
assessment in December 2005 and the Statements of Patient's 
Treatment, all of which are of limited probative value.  With 
respect to the Vocational Rehabilitation assessment, the 
Board notes that this report was authored by a psychologist, 
who is not competent to offer a medical opinion concerning 
how the veteran's low back disability affects his ability to 
work.  Concerning the Statements of Patient's Treatment, 
which indicated that the veteran was unable to work during 
significant periods between 1994 to 1997 because of low back 
pain, the Board emphasizes that none of these reports was 
signed by a medical doctor and none provides any clinical 
findings to support the conclusions expressed.  These 
records, therefore, are of limited probative value concerning 
the issue of whether the veteran was unable to secure or 
maintain gainful employment due to his service-connected 
disabilities for the period prior to June 28, 2007.  See 
Baldwin v. West, 13 Vet. App. 1 (1999) (holding that Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the veteran).

In contrast, shortly after the Vocational Rehabilitation 
assessment, a VA medical doctor examined the veteran in 
December 1995 and found no significant findings concerning 
the veteran's lumbar spine.  Of particular relevance, the 
examining physician attributed the veteran's complaints to 
non-physiological symptoms, and found it unacceptable that 
the veteran was taking a narcotic to treat his pain.  He then 
stated that, based on the current findings, he considered the 
veteran's condition status quo.  Of equal or greater 
significance, another VA physician reviewed the claims file 
and examined the veteran in September 2002 before concluding 
that neither the low back disability nor the torticollis had 
any limiting effect on the veteran's ability to work.  Again, 
the VA examining physician based his opinion on  a review of 
the claims file and a throughout physical examination which 
revealed minimal findings concerning the veteran's spine.  
These medical opinions clearly indicate that the veteran was 
able to work in light of his disabilities.

The Board places greater probative value on these two VA 
examination reports, as they were based on a review of the 
claims file, include pertinent clinician findings, and were 
completed by medical doctors - unlike the Vocational 
Rehabilitation assessment, which was completed by a 
psychologist, and the Statements of Patient's Treatment, 
which were completed by a hospital administrator.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may 
favor the opinion of one competent medical expert over that 
of another when decision makers give an adequate statement of 
reasons and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 
(1993) ("the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches.... As 
is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the [Board as] adjudicators. . ."); Wray v. 
Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption 
of an expert medical opinion may satisfy the Board's 
statutory requirement of an adequate statement of reasons and 
bases if the expert fairly considered the material evidence 
seemingly supporting the veteran's position).

In short, the most probative medical evidence prior to June 
28, 2007, indicates that the veteran's service-connected 
disabilities do not preclude him from securing or maintaining 
gainful employment.  The Board also places greater probative 
value on the medical evidence than the veteran's own lay 
statements in support of his claim.  See Smith v. Derwinski, 
1 Vet. App. 235, 237 (1991) (determining the credibility of 
evidence is a function for the Board); Hayes v. Brown, 5 Vet. 
App. 60, 69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 
190, 192-193 (1992) (VA decision makers have the 
responsibility to assess the credibility of evidence and 
determine the degree of weight to give the evidence).  In 
short, the medical evidence provides highly probative 
evidence against the veteran's claim of entitlement to a TDIU 
for the period prior to June 28, 2007. 

That being said, however, the Board finds that a TDIU is 
warranted from June 28, 2007, the date a VA examination 
indicates that the veteran's service-connected low back 
disability worsened to the point where it prevents him from 
being able to work.  After reviewing the claims file and 
examining the veteran, the examining physician diagnosed the 
veteran with advanced degenerative osteoarthritis at the L5-
S1 intervertebral disc space with some painful limited motion 
and radicular symptoms into the left leg.  The examiner then 
opined that "[the veteran's] present level of back pain make 
him unemployable and that this should be considered the 
normal sequelae of his initial back injury that occurred 
during the course of his military service.  It is reasonable 
to expect that his degenerative L5-S1 back condition would 
become more severe with the passing years."  Based on this 
opinion, it appears that the veteran meets the requirements 
for a TDIU on an extra-schedular basis.

For these reasons and basis, the Board finds that the 
evidence supports a TDIU on an extra-schedular basis from 
June 28, 2007.  However, the Board also finds that the 
preponderance of the evidence is against a TDIU on an extra-
schedular basis for the entire period prior to June 28, 2007.  
So the appeal is granted to this extent only.  

III.  Entitlement to an Extra-Schedular 
Evaluation for Residuals of a Low Back Injury 
for the Period After October 18, 1994

As noted in the Introduction, a prior Board decision has 
already denied an extra-schedular evaluation for the 
veteran's low back disability for the period prior to October 
18, 1994.  So that issue has been adjudicated by the Board.  
Therefore the only issue remaining on appeal is entitlement 
to an extra-schedular evaluation for this disability after 
October 18, 1994.  For the reasons set forth below, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim. 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or to the Director of Compensation and 
Pension Service for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is:  a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

In April 2002, the Board referred the veteran's claim to the 
Director of Compensation and Pension Service (Director) to 
determine whether an extra-schedular evaluation was warranted 
for the veteran's low back disability for the period after 
October 18, 1994.  So the procedural requirements of 
38 C.F.R. § 3.321(b)(1) have been met.  See Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  In an October 2007 determination, the 
Director found that an extra-schedular evaluation after 
October 18, 1994, is not in order based on the medical 
evidence.  

Initially, it is worth mentioning that since the veteran has 
been awarded a TDIU on an extra-schedular basis from June 28, 
2007, the Board need not consider whether he is entitled to 
an extra-schedular evaluation for his low back disability 
pursuant to 38 C.F.R. § 3.321(b)(1) from June 28, 2007.  That 
being said, the Board finds that the overall evidence does 
not show that the veteran's service-connected low back 
disability has independently caused marked interference with 
his employment or required frequent periods of 
hospitalization for the period from October 18, 1994, until 
June 28, 2007.

First, there is no evidence that the veteran had been 
hospitalized or required surgical treatment for his low back 
disability during the relevant period at issue.  All his 
treatment has been on an outpatient basis.  Indeed, the 
veteran's central argument for an extra-schedular rating is 
that his low back disability has markedly interfered with his 
ability to work.  

The evidence cited to deny a TDIU for the period prior to 
June 28, 2007, is also sufficient to deny an extra-schedular 
rating for his service-connected low back disability pursuant 
to 38 C.F.R. § 3.321 (b)(1).  In other words, the evidence 
cited above shows that the veteran's low back disability did 
not markedly interfere with his ability to work for the 
period from October 18, 1994, to June 28, 2007.  

The most probative evidence during this period includes the 
two VA examination reports dated in December 1995 and 
September 2002.  The first examination report notes that 
there were no significant clinical findings concerning the 
veteran's lumbar spine.  The examining physician therefore 
attributed the veteran's complaints of back pain to non-
physiological symptoms, emphasizing that he did not need 
narcotics for pain.  The second examination report includes a 
medical opinion that the veteran's low back disability does 
not independently have any limiting effect on his ability to 
work.  

These VA examination reports provide compelling evidence 
against the veteran's claim that his service-connected low 
back disability markedly interfered with his employment for 
the period at issue.  And for reasons already noted, the 
Board places greater probative value on these examination 
reports than the favorable evidence involving the June 1995 
Vocational Rehabilitation assessment and the Statements of 
Patient's Treatment.  To briefly reiterate, the VA 
examination reports were based on a review of the claims 
file, were conducted by medical doctors, and contain clinical 
findings, while the favorable evidence is vague and not 
produced by a medial doctor.  See Owens and Guerrieri, both 
supra.  So the most probative medical evidence fails to show 
that the veteran's low back disability caused marked 
interference with employment from October 18, 1994, to June 
28, 2007.

The Board reminds the veteran that, in general, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  See 38 C.F.R. § 4.1.  
This is another way of saying the 60 percent rating assigned 
for the veteran's low back disability contemplates there will 
be some employment impairment.  In other words, although his 
low back disability may have interfered somewhat with his 
ability to work from October 18, 1994, to June 28, 2007, such 
impairment is already contemplated by the applicable 
schedular criteria so that consideration of an extraschedular 
rating is not shown to be necessary.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (noting that the disability 
rating, itself, is recognition that industrial capabilities 
are impaired).  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to an extra-schedular evaluation for his low 
back disability for the period after October 18, 1994.  And 
as the preponderance of the evidence is against his claim, 
the doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53- 56 (1990).  Accordingly, the 
appeal is denied.


ORDER

A total disability rating based on individual unemployability 
is granted from June 28, 2007, subject to the laws and 
regulations governing the payment of VA compensation.

An extra-schedular evaluation for residuals of a low back 
injury for the period after October 18, 1994, is denied.  



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


